DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           ALTMAN-GLENEWINKEL CONSTRUCTION, LLC,
                         Appellant,

                                     v.

    ORANGE & BLUE CONSTRUCTION INC., BBM STRUCTURAL
  ENGINEERS, MSA ARCHITECTS INC., and GFA INTERNATIONAL
                      INC., ET AL.,
                        Appellee.

                               No. 4D20-241

                          [November 12, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn    D.    Kelley,   Judge;   L.T.    Case    Nos.
502017CA001280XXXMB and 502017CA002430XXXXMB.

  Adam P. Handfinger & Freddy X. Muńoz of Peckar & Abramson, P.C.,
Miami, for appellant.

   Jon D. Derrevere and Shirley Jean McEachern of Derrevere Stevens
Black & Cozad, West Palm Beach, for appellee GFA International Inc.

PER CURIAM.

   Affirmed. See Grace & Naeem Uddin, Inc. v. Singer Architects, Inc., 278
So. 3d 89, 92 (Fla. 4th DCA 2019); McElvy, Jennewein, Stefany, Howard,
Inc. v. Arlington Elec., Inc., 582 So. 2d 47 (Fla. 2d DCA 1991).

MAY, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.